If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 27, 2022
               Plaintiff-Appellee,

v                                                                  No. 352262
                                                                   Cass Circuit Court
JAMES LEE MCNEIL,                                                  LC No. 18-010223-FC

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and CAMERON and RICK, JJ.

PER CURIAM.

       Defendant, James Lee McNeil, was convicted by a jury of three counts of first-degree
criminal sexual conduct (CSC-I), MCL 750.520b(1)(a) (victim under 13 years of age). Defendant
was sentenced to serve three concurrent terms of 25 to 60 years’ imprisonment. We affirm.

                                       I. BACKGROUND

         Defendant was alleged to have sexually abused the victim from the time that she was five
to nine years old. The sexual assaults occurred between 1992 and 1995 when defendant, who is
related to the victim’s stepmother, babysat the victim at his home in Dowagiac, Michigan. In 2017,
the victim reported the sexual abuse, and defendant was charged with three counts of CSC-I. At
trial, the victim and several other witnesses testified that they had been sexually assaulted by
defendant. Numerous other witnesses testified that defendant frequently had young girls over at
his house. Defendant testified in his own defense. Defendant denied having sexually assaulted
anyone and claimed that he never had any girls at his house other than his two stepchildren. As
defense counsel explained during closing argument, he had “no doubt . . . that somebody has done
something to [the victim], but I don’t believe it’s [defendant].” Defendant was convicted as
charged and sentenced as described above. This appeal followed.

                                     II. EXPERT TESTIMONY

       Defendant argues that defense counsel was ineffective because counsel elicited testimony
from an expert witness that was “misleading” and “prejudicial” and “that did not meet MRE 702’s
relevancy and reliability requirements[.]” Defendant also argues that defense counsel’s


                                               -1-
questioning “opened the door” for the prosecutor to elicit further inappropriate testimony that
bolstered the victim’s credibility.1 We conclude that counsel was not ineffective.

                                   A. STANDARD OF REVIEW

         Defendant failed to raise an ineffective assistance of counsel claim in the trial court in
connection with a motion for a new trial, and this Court denied defendant’s motion for remand to
the trial court for a Ginther2 hearing.3 “Therefore, our review is for errors apparent on the record.”
See People v Abcumby-Blair, 335 Mich App 210, 227; 966 NW2d 437 (2020). Nevertheless, we
are not precluded from revisiting an earlier denial of a motion to remand after plenary review. See
People v Smith, ___ Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 346044); slip op at
p 10.

        In order to obtain a new trial on the basis of ineffective assistance of counsel, “a defendant
must show that (1) counsel’s performance fell below an objective standard of reasonableness and
(2) but for counsel’s deficient performance, there is a reasonable probability that the outcome
would have been different.” People v Trakhtenberg, 493 Mich 38, 51; 826 NW2d 136 (2012). “A
reasonable probability is a probability sufficient to undermine confidence in the outcome.” People
v Muhammad, 326 Mich App 40, 63; 931 NW2d 20 (2018) (quotation marks and citation omitted).
A defendant who claims to have been denied the effective assistance of counsel bears a heavy
burden to overcome the presumption of effective assistance, People v Head, 323 Mich App 526,
539; 917 NW2d 752 (2018), and sound trial strategy, People v Solloway, 316 Mich App 174, 188;
891 NW2d 255 (2016). “A trial strategy is not ineffective simply because it ultimately does not
succeed. A strategy is also not ineffective because it entails taking calculated risks, especially if
the range of available options for the defense is meager.” People v White, 331 Mich App 144,
149; 951 NW2d 106 (2020) (citations omitted).

                                           B. ANALYSIS

        “The trial court has an obligation under MRE 702 to ensure that any expert testimony
admitted at trial is reliable.” People v Dobek, 274 Mich App 58, 94; 732 NW2d 546 (2007)
(quotation marks and citation omitted). Under MRE 702, when admitting expert testimony, trial
courts must determine whether “the testimony (1) will assist the trier of fact to understand a fact
in issue, (2) is provided by an expert qualified in the relevant field of knowledge, and (3) is based
on reliable data, principles, and methodologies that are applied reliably to the facts of the case.”
People v Kowalski, 492 Mich 106, 120; 821 NW2d 14 (2012).

        In People v Peterson, 450 Mich 349, 352; 537 NW2d 857 (1995), our Supreme Court
limited expert witness testimony in child sexual abuse cases: “(1) an expert may not testify that
the sexual abuse occurred, (2) an expert may not vouch for the veracity of a victim, and (3) an


1
    Defendant does not argue that the trial court improperly admitted the evidence.
2
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).
3
 People v McNeil, unpublished order of the Court of Appeals, entered February 10, 2021 (Docket
No. 352262).


                                                 -2-
expert may not testify whether the defendant is guilty.” However, the Peterson Court clarified
that an expert witness may testify: (1) “in the prosecution’s case in chief regarding typical and
relevant symptoms of child sexual abuse for the sole purpose of explaining a victim’s specific
behavior that might be incorrectly construed by the jury as inconsistent with that of an actual abuse
victim,” and (2) regarding “the consistencies between the behavior of the particular victim and
other victims of child sexual abuse to rebut an attack on the victim’s credibility.” Id. at 352-353.
Our Supreme Court explained that expert testimony regarding the percentage rate at which children
lie about sexual abuse improperly vouches for the credibility of the child victim. Id. at 375-376.

        In People v Thorpe, 504 Mich 230, 254; 934 NW2d 693 (2019), our Supreme Court
explained that experts in child sexual abuse cases may be questioned about whether children lie to
or manipulate others because such questions elicit testimony regarding “discrete, straightforward,
and uncontroversial questions of fact.” However, the Court reiterated the principle expressed in
Peterson that the prosecution may not elicit expert testimony regarding the percentage rate of
children who lie about child sexual abuse because such testimony improperly vouches for the
veracity of the victim. Id. at 259-260. On the other hand, if the defense questions an expert witness
“about the frequency of with which children lie” about sexual abuse, the defense “open[s] the
door” to a similar line of questioning on redirect examination. See id. at 253-254.

        In this case, the trial court qualified Mary Gillespie, over defendant’s objection, as an
expert in the area of “child sexual abuse and behavior” on the basis of her education and extensive
experience. During the prosecutor’s case-in-chief, Gillespie testified about the general
characteristics of children who are sexually abused.4 The following exchange took place between
Gillespie and defense counsel during cross-examination:

              Q. Okay. Have you ever dealt with a victim that had made fraudulent
       claims of sexual abuse?

               A. Yes.

               Q. Okay. How often does that happen?

               A. Not very often, but it’s—I’d say it’s uncommon, but it happens.

              Q. Okay. When it does occur, what are the reasons why they make those
       claims?

                A. A long time ago it was—the most cases that I would run across were
       custody cases where one parent is trying to get custody of the child and will coerce
       the child into saying something sexual happened with the other parent. Sometimes
       it’s a child covering for something else that they’ve done and so they will make up




4
 Gillespie also explained that sex offenders of children sometimes engage in grooming behavior
of their victims.


                                                -3-
       a sexual abuse allegation, kind of a red herring, to get people not to be upset over
       whatever the thing is they think is so important, so they’ll lie about sexual abuse.

               Q. Have you ever dealt with a fraudulent claim here, and again, this is just
       speculation, it’s—but a hypothetical, if you will. Have you ever seen where a child
       has been a victim of a sexual crime and they’ve accused another individual that was
       not the true perpetrator?

              A. Again, I have seen that. It is uncommon and it’s not that they mixed
       someone up, it’s that they’re trying to protect the true abuser because the true abuser
       is somebody they’re close to, or more afraid of, or had been threatened by someone
       like—

                 Q. So it could be a father or a (sic) uncle sometimes?

                 A. Anyone, yeah.

                 Q. But it does occur?

                 A. It does occur.

       Gillespie noted that “children generally have some kind of positive relationship with the
person molesting them[.]” During redirect examination, the following line of questioning
occurred:

                 Q. But again, just to clarify, that’s an uncommon situation?

                 A. Yes.

                 Q. Would you say it’s very uncommon? I guess uncommon speaks for
       itself?

              A. Children lie. I mean, if you look at hundreds of children that you see,
       I—you know, I wish I could give you numbers, but I can’t. It’s—it’s very
       uncommon. Children—the—the time that children tell the lie the most—a lie the
       most is when they recant. They’ll say something that happened, oh my God, the
       family blows up, and so then they’ll take it back. No, it didn’t happen, I—you
       know, I lied; no, I didn’t even say that, that sort of thing.

The trial court then asked Gillespie about why a child might accuse someone other than their real
abuser. In response, Gillespie acknowledged that children sometimes make false accusations of
sexual assault in order to protect the abuser, particularly when the victim and the abuser have a
close relationship.

       Defendant claims that defense counsel’s cross-examination of Gillespie was so “unhelpful,
unreliable, and prejudicial” to defendant’s case that it deprived him of his Sixth Amendment right
to counsel. However, defendant fails to acknowledge that his attorney obtained several useful
concessions from Gillespie that, although rare, children do lie about sexual abuse and sometimes


                                                 -4-
even intentionally misidentify their abuser. Defense counsel used these concessions his during
closing argument to support his theory that the victim’s allegations against defendant were false.
However, we also acknowledge that defense counsel’s question about how often children make
false claims led to an answer that undermined defendant’s theory of victim fabrication.
Nevertheless, on the whole, defense counsel had a sound, strategic reason for asking the now-
challenged questions in order to support defendant’s theory. In addition to the question being a
component of an overall strategy that required establishing that children do lie, counsel would have
likely expected the jury to inevitably learn that such false claims are uncommon. Even viewing
the question in isolation, counsel could reasonably have concluded that it would be better if the
jury heard it on cross-examination, where counsel had a greater modicum of control than on
redirect. Therefore, we conclude that defense counsel’s decision was based on sound trial strategy,
particularly considering the wide latitude permitted to trial attorneys. See White, 331 Mich App
at 149.

        Additionally, even if we were to conclude that defense counsel’s performance fell below
an objective standard of reasonableness, we would not conclude that, but for said deficiency, there
is a reasonable probability that the outcome of the proceedings would have been different. As
discussed, defendant’s theory of the case was not that the victim had not been sexually abused;
rather, defendant’s theory of the case was that he was not the abuser. Indeed, well beyond just a
general denial, defendant’s theory was that he could not have been the abuser because there were
never any girls in his house. Defendant asserted, in several different ways, that even if they had
been at his house, the testimony of the victims was essentially impossible because, for example,
his shower was simply too small for more than one person to fit. However, multiple witnesses,
whose credibility are unrelated to Gillespie’s testimony, provided corroborating testimony that the
victim went to defendant’s home when she was a child and that defendant babysat the victim
without other adults being present. This evidence seriously undermines defendant’s claim that he
did not assault the victim because she was never at his home and he never had the opportunity.

        Furthermore, according to the victim’s father, defendant told him that underage “girls”
were “throwing” themselves at him and that he was not opposed to having sexual intercourse with
an underage female. Importantly, the victim’s sister testified that she witnessed defendant perform
oral sex on the victim on the floor of defendant’s living room. Testimony also supported that the
victim initially reported the sexual abuse when she was nine or 10 years old and that her mother
obtained a court order, which required defendant to “stay away” from the victim and the victim’s
sister. Thereafter, the victim stopped going to defendant’s home. The victim’s stepmother testified
that the victim was “more emotional” and did not want to go anywhere after the victim reported
the abuse. The victim testified that she confronted defendant about the sexual abuse when she was
an adult. According to the victim, defendant initially indicated that “he didn’t want to deal with
it[.]” However, after the victim pressed defendant, he stated “If I did it, I’m sorry.” Defendant
even admitted as much on cross-examination:

              Q. And you told her you don’t remember if you molested her but . . . if you
       did, you’re sorry?

               A. Yeah. If I did, I don’t remember.

               Q. Okay. But you’re not really sorry, are you?


                                                -5-
               A. I don’t even remember a lot of things I said nowadays—back then.

               Q. Okay. So, now—now you don’t remember things?

               A. I worked (inaudible) remember that. I forgot a lot of things.

                                                  * * *

              Q. But you told her if you did molest her, you don’t remember it and you
       were sorry?

             A. Yeah, if I did, I don’t remember it ‘cause I told you, they wasn’t (sic) at
       my house.

         Although the testimony of a victim need not be corroborated in prosecutions for criminal
sexual conduct, MCL 750.520h, this case does not present a “true credibility contest.” Cf. Thorpe,
504 Mich at 260. We also observe that, in addition to defendant relying in part on Gillespie’s
testimony during closing argument, the prosecutor only referenced Gillespie’s testimony regarding
grooming and otherwise argued that the witnesses had no reason to lie in this matter. In sum, given
the extensive evidence of defendant’s guilt, the fact that defendant’s claim of impossibility was
seriously undermined for reasons wholly unrelated to Gillespie’s testimony, and the lack of any
further reference to Gillespie’s testimony that it was uncommon for children to lie about abuse,
there is not a reasonable probability that the outcome of the proceedings would have been different.

                                 III. PROSECUTORIAL ERROR

         Defendant next argues that he was denied his right to a fair trial because the prosecutor
vouched for the veracity of the victim’s allegations by eliciting testimony about the victim’s
character for truthfulness. Defendant alternatively argues that defense counsel was ineffective for
failing to object to the prosecutor’s questioning. We agree that plain error occurred, but under the
circumstances, we disagree that defendant is entitled to a new trial.

        Because defense counsel did not object to the prosecutor’s questions and request a curative
instruction, the issue is unpreserved. People v Unger, 278 Mich App 210, 235; 749 NW2d 272
(2008). Unpreserved issues regarding prosecutorial error are reviewed “for outcome-
determinative, plain error.” Id. “To avoid forfeiture under the plain error rule, three requirements
must be met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
plain error affected substantial rights.” People v Carines, 460 Mich 750, 763; 597 NW2d 130
(1999). An error has affected a defendant’s substantial rights when there is “a showing of
prejudice, i.e., that the error affected the outcome of the lower court proceedings.” Id. Moreover,
“once a defendant satisfies these three requirements, . . . [r]eversal is warranted only when the
plain, forfeited error resulted in the conviction of an actually innocent defendant or when an error
seriously affect[ed] the fairness, integrity or public reputation of judicial proceedings independent
of the defendant’s innocence.” Id. at 763-764 (quotation marks and citation omitted; second
alteration in original). A defendant “bears the burden of persuasion with respect to prejudice.” Id.
at 763.




                                                -6-
        “A prosecutor has committed [error] if the prosecutor abandoned his or her responsibility
to seek justice and, in doing so, denied the defendant a fair and impartial trial.” People v Lane,
308 Mich App 38, 62; 862 NW2d 446 (2014). “A defendant’s opportunity for a fair trial can be
jeopardized when the prosecutor interjects issues broader than the defendant’s guilt or innocence.”
Dobek, 274 Mich App at 63-64.

        It is a “well-established principle that it is improper for a witness or an expert to comment
or provide an opinion on the credibility of another person while testifying at trial.” People v
Douglas, 496 Mich 557, 583; 852 NW2d 587 (2014) (quotation marks and citation omitted).
Indeed, “it is the province of the jury to determine whether a particular witness spoke the truth or
fabricated a cock-and-bull story[.]” People v Musser, 494 Mich 337, 349; 835 NW2d 319 (2013)
(quotation marks and citation omitted). “[C]omments [on an individual’s credibility] have no
probative value because they do nothing to assist the jury in assessing witness credibility in its
fact-finding mission and in determining the ultimate issue of guilt or innocence.” Id. (quotation
marks and citations omitted).

        However, MRE 608(a) provides an exception. MRE 608(a) states:

                The credibility of a witness may be attacked or supported by evidence in
        the form of opinion or reputation, but subject to these limitations: (1) the evidence
        may refer only to character for truthfulness or untruthfulness, and (2) evidence of
        truthful character is admissible only after the character of the witness for
        truthfulness has been attacked by opinion or reputation evidence or otherwise.

         Thus, when a victim’s character for truthfulness has been attacked, the prosecution may
elicit testimony of the victim’s character for truthfulness under MRE 608(a). People v Lukity, 460
Mich 484, 489; 596 NW2d 607 (1999).

       In this case, the victim’s stepmother testified on the first day of trial and prior to the victim.
The victim’s stepmother testified that, when the victim was nine or 10 years old, she reported that
she had been sexually abused by defendant. Later, the victim’s stepmother testified that she had
learned of defendant’s abuse of the victim two years before the trial. On cross-examination,
defense counsel questioned the victim’s stepmother about this inconsistency. Defense counsel
went on to ask the victim’s stepmother whether she had indicated to defendant’s sister that she did
not have knowledge of defendant sexually assaulting the victim. Defense counsel then asked
whether the victim’s stepmother had ever made the statement that defendant “did not touch” the
victim. The victim’s stepmother denied making both statements. Finally, on redirect, the
prosecution asked the victim’s stepmother, “Do you believe [the victim] when she says that she
was molested by the Defendant?” The victim’s stepmother answered “Yes.”

        At the time the prosecutor asked this question, defense counsel had not directly challenged
the victim’s character for truthfulness. Consequently, it was improper for the prosecutor to elicit
such testimony from the victim’s stepmother. Accordingly, plain error occurred. Because
defendant has established plain error, we must determine whether the jury convicted an actually
innocent person, or whether the plain error affected the judicial proceedings’ fairness, integrity, or
public reputation independent of his innocence. See Carines, 460 Mich at 763-764. For the
reasons already discussed, we conclude that the jury did not convict an actually innocent


                                                  -7-
defendant. Indeed, the evidence against defendant was overwhelming. Moreover, the trial court
instructed the jury that it alone was to determine the facts and credibility of the witnesses, and
“[j]urors are presumed to follow their instructions, and instructions are presumed to cure most
errors.” People v Abraham, 256 Mich App 265, 279; 662 NW2d 836 (2003). Accordingly,
defendant has failed to establish plain error affecting his substantial rights.

        Defendant also argues that defense counsel was ineffective for failing to object when the
prosecutor asked the victim’s stepmother to comment on the victim’s credibility. However, the
reference to the victim’s credibility was brief. This Court has recognized that declining to raise
objections may be consistent with sound trial strategy, especially to avoid drawing the jury’s
attention to unfavorable evidence. Unger, 278 Mich App at 241-243. Defense counsel may have
reasonably believed that this was one of those situations.

         Furthermore, even if the brief reference concerning the victim did bolster her credibility,
the record nonetheless establishes that the victim’s stepmother was informed of the abuse many
years before defendant was criminally charged and that she did not report the matter to law
enforcement. Indeed, the victim testified that her stepmother did not believe her when she reported
the abuse when she was an adolescent. The victim testified that her stepmother indicated that the
victim was “tryin’ to get attention.” The victim also testified that, although she reported the abuse
to a therapist when she was 14 or 15 years old, “[n]othing came about.” This evidence tends to
support that the victim’s stepmother and her therapist did not believe the victim. Therefore, we
fail to see how the brief testimony concerning the victim’s credibility affected the outcome of the
proceeding. Moreover, defense counsel took advantage of the discrepancies in the stepmother’s
testimony during closing argument. In any event, for the reasons already discussed, we disagree
with defendant that this case involved a “pure credibility contest.” Defendant’s ineffective
assistance of counsel claim therefore fails.

                                 IV. OTHER-ACTS EVIDENCE

                                           A. NOTICE

        Defendant next argues that evidence concerning his sexual assaults of the victim’s sister
and two other individuals should not have been admitted because the prosecution failed to provide
notice that those witnesses would testify about other-acts evidence through their testimony as
required under MCL 768.27a. Because defendant did not argue before the trial court that he had
not been provided with notice that certain witnesses would be testifying, the argument is
unpreserved.

       MCL 768.27a(1) provides, in pertinent part, as follows:

               If the prosecuting attorney intends to offer evidence under this section, the
       prosecuting attorney shall disclose the evidence to the defendant at least 15 days
       before the scheduled date of trial or at a later time as allowed by the court for good
       cause shown, including the statements of witnesses or a summary of the substance
       of any testimony that is expected to be offered.




                                                -8-
        Thus, MCL 768.27a does not require placing notice on the record. Instead, the statute
requires that the prosecuting attorney “disclose the evidence to the defendant at least 15 days
before . . . the date of trial.” There is no indication in the record that defense counsel was not
provided notice well in advance of trial. Further, the witnesses who provided testimony
concerning defendant’s other acts were listed on the prosecutor’s October 18, 2018 witness list,
and trial was later adjourned to December 2019 so that defense counsel could review over 1,000
pages of police reports concerning at least some of these witnesses.

        Importantly, although defense counsel objected to the testimony of certain witnesses on the
second day of trial, counsel did not indicate that he did not have notice that certain witnesses would
be testifying about defendant having sexually assaulted them See People v Jackson, 498 Mich
246, 261; 869 NW2d 253 (2015) (the purpose of the notice requirement regarding other-acts
evidence is “to promote reliable decision making, to prevent unfair surprise and to offer the defense
the opportunity to marshal arguments regarding both relevancy and unfair prejudice”) (quotation
marks and citation omitted). As noted by defendant, defense counsel never objected on the issue
of notice, and there is no indication that defense counsel was unprepared to question the witnesses.

        Additionally, defendant acknowledged that he had previously been convicted of a crime as
a result of sexually assaulting MM and that he had pleaded nolo contendere to that charge in
exchange for not being prosecuted regarding other allegations made by MM, TC, and AR.
Therefore, at minimum, defendant was aware of those other allegations. It also appears from the
record that defense counsel was aware that the prosecutor did not plan to call AB, who was the
one witness for whom notice was given but who did not testify. Thus, it appears that there was
off-the-record communication between the prosecutor and defense counsel regarding the
prosecution’s witnesses. Finally, we observe that defendant has not provided us with any offer or
proof, affidavit from defense counsel, or any other evidence tending to contradict the clear
inference that defense counsel did actually receive timely notice. Had defendant done so, we
would have been obligated to consider that evidence, for the limited purpose of determining
whether to remand for an evidentiary hearing. People v Moore, 493 Mich 933, 933; 82 NW2d 580
(2013). We therefore conclude that defendant has failed to establish plain error affecting
substantial rights.

        Defendant also argues that defense counsel “was ineffective for failing to object based on
a lack of notice.” However, the record does not support that defense counsel was not provided
with notice, see Muhammad, 326 Mich App at 63, and an attorney is not obligated to raise futile
objections, see Head, 323 Mich App at 539. Moreover, for the reasons already discussed, there is
not a reasonable probability that the outcome of the proceeding would have been different.




                                                 -9-
                     B. ADMISSION OF THE OTHER-ACTS EVIDENCE

       Defendant next argues that the trial court abused its discretion by admitting the other-acts
evidence under MCL 768.27a because it was unfairly prejudicial and cumulative pursuant to MRE
403.5 We disagree.

        Defendant argues that he was prejudiced by the admission of testimony from five women
in addition to the victim, each of whom described sexual assaults committed against them (and
other girls) when they were preteens. However, all probative evidence is prejudicial, and “MRE
403 does not prohibit prejudicial evidence; only evidence that is unfairly so.” People v Mardlin,
487 Mich 609, 627; 790 NW2d 607 (2010) (quotation omitted). Ordinarily, other-acts evidence
must be regarded with caution because of the risk that the jury will use it for propensity purposes.
See People v Crawford, 458 Mich 376, 398; 582 NW2d 785 (1998). But as explained below, MCL
768.27a explicitly permits the admission of character evidence to prove propensity. “Accordingly,
when applying MRE 403 to evidence admissible under MCL 768.27a, courts must weigh the
propensity inference in favor of the evidence’s probative value rather than its prejudicial effect.”
People v Watkins, 491 Mich 450, 487; 818 NW2d 296 (2012). Thus defendant’s claim that he was
unfairly prejudiced by the admission of evidence from these witnesses is wholly without merit.

        There is no doubt the evidence was highly probative, and, in light of defendant’s argument
that the victim was falsely accusing him, the evidence was important to the prosecution’s case.
We are unpersuaded that the probative value of the challenged evidence was substantially
outweighed by concerns of unfair prejudice. MRE 403.

                         C. CONSTITUTIONALITY OF MCL 768.27a

       Defendant next vaguely argues that MCL 768.27a violates his right to due process because
MCL 768.27a allows for the admission of character evidence to prove propensity to commit the
charged crimes. According to defendant, use of this evidence “jeopardizes the presumption of
innocence.” However, while evidence may be allowed that previously would have been
inadmissible under MRE 404(b), the standard for obtaining a conviction has not changed. People
v Wilcox, 280 Mich App 53, 55-56; 761 NW2d 466 (2008), reversed on other grounds 486 Mich
60 (2010).6 See also People v Pattison, 276 Mich App 613, 619; 741 NW2d 558 (2007).
Moreover, the members of the jury were instructed that defendant was “presumed to be innocent”
and that they could not convict defendant “solely because [they] think he is guilty of other bad
conduct.” Jurors are presumed to follow their instructions. See Abraham, 256 Mich App at 279.




5
  Although defendant notes that MRE 609(c) “disallows the use of a conviction for impeachment
if [the conviction is] over 10 years old,” MCL 768.27a provides no such limitation. See People v
Watkins, 491 Mich 450, 488; 818 NW2d 296 (2012).
6
 Defendant also argues that MCL 768.27a “is unfair to people like [him.]” To the extent that
defendant is attempting to raise an equal protection argument, the argument is abandoned because
defendant fails to present it in a meaningful manner. See People v Harris, 261 Mich App 44, 50;
680 NW2d 17 (2004).


                                               -10-
                                 V. REQUEST FOR REMAND

         As noted, we may revisit our prior denial of defendant’s motion to remand for a Ginther
hearing. Smith, ___ Mich App at ___, slip op at p 10). However, we conclude that defendant has
not set forth any additional facts that would require development of a record to determine if defense
counsel was ineffective. Therefore, we again deny defendant’s request for a remand for a Ginther
hearing. MCR 7.211(C)(1)(a).

       Affirmed.



                                                              /s/ Amy Ronayne Krause
                                                              /s/ Thomas C. Cameron
                                                              /s/ Michelle M. Rick




                                                -11-